UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2251


KWAME TAYLOR,

                    Plaintiff - Appellant,

             v.

M & T BANK; RENE F. JONES, Chairman and Chief Executive Officer of M & T
Bank,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-02434-RDB)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kwame Taylor, Appellant Pro Se. John Michael McIntyre, REED SMITH, LLP,
Pittsburgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kwame Taylor appeals the district court’s order granting Defendants’ motion to

dismiss Taylor’s claims relating to M&T Bank’s acquisition of his mortgage from a

previous lender. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Taylor v. M&T Bank, No. 1:17-

cv-02434-RDB (D. Md. Sept. 25, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2